DETAILED ACTION
This action is responsive to the Request for Continuation filed on 04/06/2022. Claims 1-4, 6-11, 13-18, and 20 are pending in the case. Claims 1, 8, and 15 are independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 4. 
Applicant's submission filed on 04/06/2022 has been entered.
Supplemental Reply
On 05/12/2022 Applicant filed a supplemental reply with different claim amendments than those filed in the RCE on 04/06/2022.  Supplemental replies are not entered of right, and are generally entered when they correspond to specific situations or at the discretion of the Examiner.  See MPEP 714.03(a) and 37 CFR 1.111.
The supplemental reply does not qualify for entry as (A) cancellation of a claim; (B) adoption of the examiner’s suggestions; (C) placement of the application in condition of allowance; (D) reply to an Office requirement made after the first reply was filed; (E) correction of informalities (e.g., typographical errors); or (F) simplification of issues for appeal.
Further, the supplemental reply is a non-compliant amendment under 37 CFR 1.121(c) insofar as the supplemental reply does not indicate the changes from the reply filed on 04/06/2022 which has already been entered.
Further, if the supplemental reply was entered, all claims would be subject to a rejection under 35 USC 112(a) as lacking proper written description support for the limitation generating an HMI-compatible file to include the identified objects, the corresponding object descriptions, and the location data associated with the identified objects because the only descriptions of the contents of the HMI-compatible file (e.g. XML) which are found in disclosure as originally filed do not include “corresponding object descriptions” (see e.g. [0024]… The HMI-compatible file would include all of the objects 110-112 within the user-defined area 301, along with their relative positions within the user-defined area 301…[0031] … the HMI objects may be generated on the HMI display by generating extensible markup language (XML) data that identifies the mapping of the objects identified within the user-defined area of the P&ID onto the HMI display based on the user-defined area of the P&ID and the location data for the objects identified relative to the user-defined area. This XML data may then be processed by an HMI application to generate an HMI display with the HMI objects positioned according to the location data for the corresponding objects of the P&ID defined in the XML data.).
For these reasons, the supplemental reply filed on 05/12/2022 has not been entered.
Applicant’s Response
In Applicant’s response dated 04/06/2022 (hereinafter Response), Applicant amended Claims 1-3, 8-10, 15-17; and argued against the objections and/or rejections previously set forth in the Office Action dated 01/07/2022 (hereinafter Previous Action).
Response to Amendment/Arguments
Applicants’ amendment to claims 1-3, 8-10, 15-17 to further clarify the metes and bounds of the invention are acknowledged. In particular, Applicant has amended the independent claims to each recite wherein the objects are labeled with unique tag names, and each object is identified by: identifying the unique tag name associated with the object; and associating the unique tag name from the P&ID to an equipment list having the unique tag name and a corresponding object description.  This is not taught in JAMMIKUNTA (which identifies objects and the locations of identified objects in the diagram using image recognition and OCR techniques, where objects may be unique (see (col 12 lines 20-23) and previous rejection) but does not state the objects have unique tag names), nor is it taught in KIM (which similarly identifies objects and compares the identified objects with known objects, note that the example diagram in FIG 3A includes operational manual information including what might be to be unique equipment tag names, such as “AHU-1” for an air conditioning unit, but does not expressly describe the “identification symbols” (see e.g. [0030-0031]) of the drawing as “unique”).
Applicant’s prior art arguments with respect to the pending claims have been fully considered but are moot in view of the new grounds of rejection presented below, which are required in response to the Applicants’ amendments.
Claim Rejections – 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-9, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JAMMIKUNTA et al. (Patent No.: US 10,176,606 B2, previously cited) in view of McKIM et al. (Pub. No. US 20090292514 A1, newly cited, previously indicated as relevant) further in view of KIM (Pub. No.: US 2014/0099002 A1, previously cited).
Regarding claim 1, JAMMIKUNTA teaches the method to facilitate automatic importation and placement of display objects on human-machine interface (HMI) displays, the method comprising (FIG 3, generally): 
receiving a selection of a user-defined area that identifies at least a portion of a piping and instrumentation diagram (P&ID) associated with an industrial automation environment (FIG 3 (302) obtain image of diagram; (col 8 lines 10-20) using a scanner to capture one or more digital images of physical diagram and identifying the digital image(s) to the tool 144; interpreting “user-defined area” as the portion which the user has chosen to capture and identify to the tool as the target to be processed)
analyzing the P&ID to identify objects within the user-defined area of the P&ID and determine location data for the objects (FIG 3 (304) determine diagram type; (306-308) perform remembering and recognition phases; (310) generate… meta file; (col 8 lines 23-40) determining the type includes locating the legend area and determining whether non-standard elements are included in the drawing; (col 8 lines 41-51) remembering phase includes learning the elements that are used and converting into application engineering elements; (col 8 lines 52-67) recognition phase includes isolating and matching elements; (col 9 lines 1-7) once diagram elements have been recognized, meta file is generated; the location data indicates relative positions of the identified objects within the user-defined area of the P&ID and indicates relative position of each of the identified objects with respect to the other identified objects within the user-defined area  ((col 9 line 3) the meta file describes the elements…positions and neighbor engineering elements; interpreting “user-defined area” as the portion which the user has chosen to capture and identify to the tool as the target to be processed); 
generating an HMI-compatible file to include only the identified objects within the user- defined area and the location data associated with the user-defined area (FIG 3 (310) Generate Meta File {for the obtained diagram image} after diagram elements have been recognized); and 
generating an HMI display of the user-defined area of the P&ID using the HMI- compatible file by (FIG 3 (310) Use Meta File; (col 9 lines 7-14) importing the meta file into a visualization software that renders a visual representation of the diagram…such as process control builder for building control strategies or an HMI application for display screens) by: 
generating a display object for each of the identified objects to display on the HMI display, each display object having associated control information (FIG 3 (310) Use Meta File; (col 9 lines 7-14)); and 
placing each display object and the corresponding control information at a location onto the HMI display (FIG 3 (310) Use Meta File; (col 9 lines 7-14)) 
As noted above, while JAMMIKUNTA teaches identifying objects and generating a meta file with location information, JAMMIKUNTA does not appear to expressly disclose the objects in the diagram are labeled with unique tag names, and each object is identified by: identifying the unique tag name associated with the object; and associating the unique tag name from the P&ID to an equipment list having the unique tag name and a corresponding object description (this is interpreted as after the diagram has been analyzed and OCR’ed; all labels in the diagram are compared against a master list of labels, so that only those drawing objects with labels that are in the master list are considered “identified” in the drawing, so that they may be used to generate the HMI interface).
McKIM is similarly directed to converting PI&D drawings to simulations within a user interface (see e.g. [0128] An example of a translation procedure (from a P&ID drawing form to a process simulation model object drawing) is shown in FIG. 10A. In the illustrative example a vessel object on a P&ID drawing is translated into a vessel simulation model by the translation framework and thereafter instantiated as a vessel simulation model in a simulator application). See [0135-0144] for the basic operations for converting a PI&D diagram to a simulation, which includes the steps of [0137] pars[ing] the native file format (.pid) files and convert[ing] each P&ID object into a Dynsim process simulation model object, via the source object's AABBCC equipment code, and the P&ID-to-model mapping file (see, FIG. 11B), looking up in a database information about the equipment [0138-0139], generating a mapping table that relates P&ID transmitter tag identifiers to corresponding control system block names and parameters; and generating the simulation model file in XML.
The McKIM may be relied upon to teach objects in the diagram are labeled with unique tag names (e.g. source object equipment codes, transmitter tag identifiers), identifying the unique tag name associated with the object (by parsing the PI&D file in order to identify the objects to be simulated); and associating the unique tag name from the P&ID to an equipment list having the unique tag name and a corresponding object description (looking up in a database information about the equipment in order to collect additional parameter information for the simulation).
McKIM teaches [0006] there is a need to checkout (confirm) control systems and confirm they are operating with valid stimuli to/from the physical process once a plant has been brought online, but this process can be time consuming. Further [0008] Proper operation of the control system depends upon the design and layout of the control blocks-a task generally assigned to a control system application engineer. While the control blocks can be created or based upon design best-practices, without the proper testing technology it can be difficult or even impossible to test process control logic for correct function until the system is installed in the plant which can have its own issues. The [0013] dynamic process simulation is an invaluable tool for accomplishing the above, but there are [0014] challenges when providing such a dynamic process simulation, which can be improved through the use of automation tools. 
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of JAMMIKUNTA and McKIM before them, to have used the automatic processes of McKIM (including using unique equipment identification in a PI&D drawing when configuring a simulation) when determining the diagram objects that will be included in the HMI display of JAMMIKUNTA (which could be used for simulation) with a reasonable expectation of success, the combination motivated by the improvements taught in McKIM as explained above.
Further, while JAMMIKUNTA teaches the meta file has the relative location information (positions and neighbor elements) and using the meta file to generate the HMI screens. JAMMIKUNTA may not be relied upon for an express teaching that when HMI screens are generated for use, the HMI screen includes arrangement (relative placement) information, however, JAMMIKUNTA clearly suggests this as follows:
For specific example, FIG 14 shows a diagram 1402 to be converted that represents a portion of an industrial process; FIG 15, a portion of which is excerpted below, shows location of block elements in the diagram as X,Y coordinates and those elements which are connected; 
See also (col 12 line 57) FIG. 16 illustrates an example graphical user interface 1602 for a display screen created using the meta file 1502. FIG. 17 illustrates an example graphical user interface 1702 for a control strategy builder created using the meta file 1502. As shown here, the meta file 1502 can be rendered in different ways depending on the application using the meta file 1502.

    PNG
    media_image1.png
    553
    760
    media_image1.png
    Greyscale
Applicant should visually compare FIG 14 (the original diagram) and FIG 16 (the rendered graphical interface) which clearly shows components in the same relative position to each other.

JAMMIKUNTA clearly teaches the meta file has location data that indicates the position of all objects detected in the drawing, thus JAMMIKUNTA suggests the location data indicates the relative position of all objects, either because the position information is relative, or because the position information is absolute (with respect to some reference point) and simple math operations may be used to convert the absolute position information to relative position information. JAMMIKUNTA further suggests the generated display is made according to the relative position of the corresponding identified object within the user-defined area of the P&ID which is stored in the meta file.
Any perceived deficiency of JAMMIKUNTA with respect to providing and using relative position information may be cured by KIM, which is similarly directed to converting a physical drawing to a digital drawing (see e.g. method of FIG 2) and explicitly teaches (step S204, [0054]) associating relative position information with converted equipment and storing associated information as metadata for the equipment. FIG 3A shows an example physical drawing. FIG 3B shows an example user interface showing the drawing of FIG 3A, a user designation of the region to be processed. FIG 3C shows the result of performing OCR processing on the drawing of FIG 3A. FIG 3D shows the result of converting the symbol data of the drawing into a CAD drawing. FIG 3F shows an example user interface with the results of the digital drawing, such that [0074] when a user selects a region of a displayed execution drawing in which an identification symbol "TD" is located, equipment or control point information 350 associated with relative positions corresponding to the user selected region overlaps the execution drawing (thus generating an HMI display according to the relative position of the corresponding identified object within the user-defined area of the drawing).
One having ordinary skill in the art of graphical user interfaces can immediately see how the HMI (e.g. FIG 16) can be generated using the position of elements defined in the meta file (e.g. FIG 15) determined from the P&ID (e.g. FIG 14) taught by JAMMIKUNTA, using the relative information taught in KIM.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of JAMMIKUNTA as improved by McKIM and KIM before them, to have combined JAMMIKUNTA as improved by McKIM (analyzing P&ID to determine elements including position and neighbors; generating a meta file; using the meta file to generate HMI/control screens) and KIM (teaching analyzing a drawing for relative position information of elements and using the relative position information for generating a display) and arrived at the location data (in the HMI-compatible file) indicates relative positions of the identified objects within the user-defined area of the P&ID and indicates relative position of each of the identified objects with respect to the other identified objects within the user-defined area and placing each display object and the corresponding control information at a location onto the HMI display according to the relative position of the corresponding identified object within the user-defined area of the P&ID (using the position information in the meta file when generating the HMI display) with expected and predictable results, motivated by the teaching in JAMMIKUNTA ((col 1 line 21) In many conventional control and automation systems, application engineering can often consume a large portion of the resources for any given project) thus any automation of the process of application engineering can reduce the resources consumed for the project, as well as the teaching in KIM that [0075] user productivity may be improved.
The rejection above relies on the broad interpretation of “selection of a user-defined area” as the selection, by the user, of one or more scanned images of the P&ID for processing.  This interpretation is supported in the Disclosure at [0028] (In at least one implementation, the user may select an entire P&ID screen as the user-defined area that should be used for generating an HMI display). Should Applicant further narrow this limitation to clarify how the selection mechanism is made as described in the disclosure (e.g. as described in [0024]), this mechanism appears to merely be selection of a portion of an image to be processed, and is also taught in KIM (e.g. as shown in the user interface example of FIG 3B).
Regarding dependent claim 2, incorporating the rejection of claim 1, JAMMIKUNTA further teaches wherein the tag name is identified by performing optical character recognition on text appearing in the P&ID associated with the object (JAMMIKUNTA: FIG 3 (306-308) remembering and recognition phases; (col 9 line 36) FIG. 4A illustrates step 306 in more detail, FIG. 4B illustrates step 308 in more detail; (col 9 line 62) Any text data in each element is detected at step 406 and removed at step 408. This could include, for example, the tool 144 using optical character recognition (OCR) or other text detection technique to detect any text data associated with each diagram element; with respect to FIG 15, (col 12 line 50) the meta file 1502 also identifies any text extracted for that element and a position of that element in the diagram) noting that once JAMMIKUNTA performs OCR processing on the PI&D objects, the result may be used by McKIM’s automation processes to identify additional information about the graphical object based on its label.
Regarding dependent claim 6, incorporating the rejection of claim 1, JAMMIKUNTA further teaches wherein generating the HMI objects on the HMI display comprises generating extensible markup language (XML) data that identifies mapping of the objects identified within the user-defined area of the P&ID onto the HMI display based on the user-defined area of the P&ID and the location data for the objects identified relative to the user-defined area (FIG 3 (310) generate and use meta file; (col 9 line 15) the meta file may be formatted in a markup language, such as XML).
Regarding dependent claim 7, incorporating the rejection of claim 1, JAMMIKUNTA further suggests the control information comprises status data, current performance, historical performance, and control instructions including at least one of parameter updates, turning on/off devices, speed changes, or stop commands (as these elements are in the alternative, only one must be demonstrated in the art; see e.g. (col 9 line 10) the meta file could be imported into any process control builder application used to build control strategies or into a human machine interface (HMI) application used to build display screens. See e.g. (col 12 line 57) FIG. 16 illustrates an example graphical user interface 1602 for a display screen created using the meta file 1502. FIG. 17 illustrates an example graphical user interface 1702 for a control strategy builder created using the meta file 1502. As shown here, the meta file 1502 can be rendered in different ways depending on the application using the meta file 1502. Note in FIG 17, TC-101 shows the status of controls (e.g. NORMMODE: None; CTLEQN: EQA)).
Regarding claims 8, 9, 13, 14 JAMMIKUNTA in view of KIM similarly teaches one or more computer-readable storage media having program instructions stored thereon to facilitate automatic importation and placement of display objects on human-machine interface (HMI) displays, wherein the program instructions, when executed by a computing system, direct the computing system (JAMMIKUNTA (col 13 line 11) various functions described above are implemented or supported by a computer program that is formed from computer readable program code and that is embodied in a computer readable medium; executed by system of FIG 2) to perform the method steps analogous to those of claim 1, 2, 5, 6, 7 respectively, thus similarly rejected.
Regarding claims 15, 16, 20, JAMMIKUNTA in view of KIM similarly teaches the apparatus (e.g. JAMMIKUNTA FIG 2) to facilitate automatic importation and placement of display objects on human-machine interface (HMI) displays, the apparatus comprising: one or more computer-readable storage media ((206) storage devices); a processing system operatively coupled with the one or more computer-readable storage media (processing device 204 via bus system 202); and program instructions stored on the one or more computer-readable storage media that, when executed by the processing system, direct the processing system to (as discussed in claim 8) at least perform the method steps analogous to those of claim 1, 2, 5, 6 respectively, thus similarly rejected.
Claims 3, 10, 17 are rejected under 35 USC 103 as unpatentable over JAMMIKUNTA in view of McKIM in view of KIM further in view of PARAPURATH et al. (Pub. No.: US 2017/0228589 A1, previously cited).
Regarding dependent claim 3 (10, 17), incorporating the rejection of claim 2 (9, 16), JAMMIKUNTA does not appear to expressly disclose wherein the equipment list comprises a list of tag names and corresponding object descriptions, each of the tag name and a corresponding object description associated with a respective object because JAMMIKUNTA compares the shapes of the objects in the diagram to a library of known shapes (including shapes in the legend). McKIM, combined at least for the reasons discussed above, teaches an equipment list (e.g. [0014] based on equipment data sheets, searches [0138-0139] instrument database for transmitter and other parameter information, using instrument mapping table that [0140] relates P&ID transmitter tag identifiers to corresponding control system block names and parameters) [0179] using the file that extracts P&ID tag name related to a control system I/O point, Transmitter output (with same identifier as P&ID tag) is related to the control system 1/0 point in the cross-reference table, and may be said to suggest the equipment list comprises a list of tag names and corresponding object descriptions (e.g. tag names to be matched, object parameters), without an explicit teaching.
KIM, combined at least for the reasons discussed above, is silent with respect to “tag names”, although KIM does teach in [0031] that identification symbols include names which may be associated with [0036] previously-stored standardized content symbols and could be said to suggest “tag names”.
PARAPURATH is similarly directed to [0008] analyzing P&ID (an engineering graphic object) and using the results of the analysis for generating control information of a device from the one or more devices of the control system based on the associated one or more graphic elements and associated textual elements generating control artifacts including at least one of a  system topology diagram, control logic diagram, face plate of a human machine interface; based on the control information of the device.
In particular, PARAPURATH determines where and what is in the legend of the document [0031-0033]. After identifying a graphic element as a legend [0039] the system associates a textual element within proximity to the graphic and then [0041] the system updates a symbol vocabulary and label vocabulary for the diagram based on elements in the legend. [0043] The graphic elements of the diagram are associated with the updated symbol and device label vocabulary to determine if the graphic element is associated with a device of the control system, e.g. [0044] by performing semantic and phonetic lookup (comparison).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of JAMMIKUNTA in view of McKIM, further in view of KIM and PARAPURATH before them, to have combined JAMMIKUNTA in view of McKIM, further in view of KIM (analyzing a P&ID document and converting to HMI, relying on matching graphic symbols of a user selected area) and PARAPURATH (analyzing a P&ID document relying on matching a symbol vocabulary including phonetic lookup) and arrived at wherein the equipment list comprises a list of tag names and corresponding object descriptions, each of the tag name and a corresponding object description associated with a respective object with expected and predictable results, the combination motived by the teachings in PARAPURATH [0004] this task of conversion and subsequent configuration and commissioning of the devices often includes a lot of basic configurations which are redundant and repeatable which are currently performed manually, thereby leading to an inefficient delivery strategy for large scale engineering projects (thus using a library of known symbols can improve development efficiency).
Claims 4, 11, and 18 are rejected under 35 USC 103 as unpatentable over JAMMIKUNTA in view of McKIM, further in view of KIM, further in view of RHODES et al. (Pub. No.: US 2015/0117721 A1, previously cited).
Regarding dependent claim 4 (11, 18), incorporating the rejection of claim 1 (8, 15), while JAMMIKUNTA clearly teaches wherein analyzing the P&ID to determine the location data for the objects identified relative to the user-defined area comprises analyzing the P&ID to determine the location data for the objects identified … {in} the user-defined area (see discussion claim 1), JAMMIKUNTA does not appear to expressly state the location data is relative to edge boundaries of the user-defined area. The example of FIG 15 clearly shows position information (x1,y1) and (x2, y2) [i.e. corners] of the identified diagram element. While KIM and McKIM, combined for the reasons above explicitly teaches the relative position within a user-selected region that is not the entire drawing (see e.g. FIG 3B), neither McKIM nor KIM cures this deficiency of JAMMIKUNTA.
RHODES teaches a technique for extracting information from a document based on user selection which includes determining the locations of elements relative to user selection using coordinate information. In particular:
RHODES teaches (abstract) a document processing system and method that facilitates the processing and extraction of data from the documents… system and method may then receive a selection of at least a portion of the document, wherein the selection contains data for extraction. Based on the selection, at least one coordinate set corresponding to the selection and associated with at least one data field of interest is generated. 
RHODES states [0033] the document intake engine 110 may recognize data on a page as sentences making up a paragraph; a table containing cells with data; images, diagrams, and info-graphics with embedded text, and others. 
RHODES further states [0036] In at least one embodiment, the document intake engine 110 performs optical character recognition upon only a portion of a document. This may be done in order to save time and processing resources but may also be done where only a particular portion of the document needs to be processed for data extraction, e.g., where the user has indicated that he or she would only like to extract only the portion of the document.
RHODES further teaches determining the locations of elements relative to the user selection(s) using coordinate information [0052-0053] and using that information to assist in generating the layout of the extraction (compare FIG 5D showing sections to be extracted with FIG 7 showing extracted data set).
The technique of RHODES for extracting only a user-selected portion of a document (or diagram within a document) is clearly suitable for use with the diagrams of JAMMIKUNTA and results in the improvement of saving time and processing resources, as well as only performing the work required by the user.
When considered in combination, JAMMIKUNTA in view of McKIM, further in view of KIM, further in view of RHODES can extract the symbols of the user-defined portion of the diagram, match the symbols to known (recognized) symbols, and provide an HMI for the matched symbols, where the position information in the generated HMI is relative to the edge boundaries of the user-defined area (a portion which is the user selection) rather than the entire document (diagram).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of JAMMIKUNTA in view of McKIM, further in view of KIM and RHODES before them, to have combined JAMMIKUNTA in view of McKIM, further in view of KIM (analyzing at least one user-selected image of a scanned P&ID and identifying position information of elements) and RHODES (analyzing only a user-indicated portion of scanned document including diagrams, where position information is relative to the user-indicated portion, rather than the entire document) and arrived at the location data of identified elements is relative to edge boundaries of the user-defined area with expected and predictable results, motivated by the improvement of saving time and processing resources, as well as only performing the work required by the user.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2173